           Case 20-17355         Doc 14-1       Filed 10/15/20 Entered 10/15/20 13:27:53                  Desc Exhibit
                                                       A Page 1 of 3




                                   UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION
IN RE: JAMES SAMATAS                                             CASE NO: 20-17355
                                                                 DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter: 11




On 10/15/2020, I did cause a copy of the following documents, described below,
Notice of Motion and US Trustee's Motion to Dismiss or Convert Case on Shortened Notice
Order Granting US Trustee's Motion to Convert Case under 1112(b)
Order Granting US Trustee's Motion to Dismiss under 1112(b)




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 10/15/2020
                                                           /s/ David Holtkamp
                                                           David Holtkamp 6298815
                                                           Trial Attorney
                                                           OFFICE OF THE UNITED STATES TRUSTEE
                                                           219 S DEARBORN STREET
                                                           CHICAGO, IL 60604
                                                           312 353 5014


                                              UST EXHIBIT A
              Case 20-17355           Doc 14-1        Filed 10/15/20 Entered 10/15/20 13:27:53                       Desc Exhibit
                                                             A Page 2 of 3




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION
 IN RE: JAMES SAMATAS                                                   CASE NO: 20-17355

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11




On 10/15/2020, a copy of the following documents, described below,

Notice of Motion and US Trustee's Motion to Dismiss or Convert Case on Shortened Notice
Order Granting US Trustee's Motion to Convert Case under 1112(b)
Order Granting US Trustee's Motion to Dismiss under 1112(b)




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 10/15/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            David Holtkamp
                                                                            OFFICE OF THE UNITED STATES TRUSTEE
                                                                            219 S DEARBORN STREET
                                                                            CHICAGO, IL 60604

                                                    UST EXHIBIT A
           Case 20-17355
PARTIES DESIGNATED AS "EXCLUDE"Doc
                                WERE14-1    FiledVIA
                                     NOT SERVED    10/15/20
                                                     USPS FIRST Entered   10/15/20 13:27:53 Desc Exhibit
                                                                 CLASS MAIL
                                                    A Page
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"        3 ofELECTRONIC
                                                         RECEIVED    3        NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                 EXCLUDE                                  BANK OF AMERICA
1LABEL MATRIX FOR LOCAL NOTICING          US BANKRUPTCY COURT                      P O BOX 31785
07521                                     EASTERN DIVISION                         TAMPA FL 33631-3785
CASE 20-17355                             219 S DEARBORN
NORTHERN DISTRICT OF ILLINOIS             7TH FLOOR
EASTERN DIVISION                          CHICAGO IL 60604-1702
THU OCT 15 11-49-34 CDT 2020



JPMORGAN CHASE BANK N A                   INTERNAL REVENUE SERVICE                 DIRECTV LLC
BANKRUPTCY MAIL INTAKE TEAM               CENTRALIZED INSOLVENCY OPERATIONS        BY AMERICAN INFOSOURCE AS AGENT
700 KANSAS LANE FLOOR 01                  PO BOX 7346                              4515 N SANTA FE AVE
MONROE LA 71203-4774                      PHILADELPHIA PA 19101-7346               OKLAHOMA CITY OK 73118-7901




HOWARD HOWARD PLLC                        JPMORGAN CHASE BANK NA                   PARKER MILLS LLP
200 S MICHIGAN AVE 1100                   CO MANLEY DEAS KOCHALSKI LLC             800 W 6TH STREET 500
CHICAGO IL 60604-2461                     PO BOX 165028                            LOS ANGELES CA 90017-2708
                                          COLUMBUS OH 43216-5028




WEST SUBURBAN BANK                        WITKIN ASSOCIATES   TRUSTEE              WOLF WALLENSTEIN ABRAMS
P O BOX 1269                              5805 SEPULVEDA BLVD SUITE 670            11400 W OLYMPIC 700
LOMBARD IL 60148-8269                     SHERMAN OAKS CA 91411-2522               LOS ANGELES CA 90064-1582




DEBTOR                                    EXCLUDE
JAMES SAMATAS                             PATRICK S LAYNG
9 NATOMA DRIVE                            OFFICE OF THE US TRUSTEE REGION 11
OAK BROOK IL 60523-7711                   219 S DEARBORN ST
                                          ROOM 873
                                          CHICAGO IL 60604-2027




                                          UST EXHIBIT A
